UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1840


CURTIS LEON TAYLOR, SR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF THE U.S. NAVY;        U.S.     MARINE   CORPS;   THE
DEPARTMENT FOR VETERAN AFFAIRS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:15-cv-00023-JLK)


Submitted:   January 19, 2016              Decided:   February 2, 2016


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Leon Taylor, Sr., appeals the district court’s order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    See Taylor v. Dep’t of the U.S. Navy, No. 4:15-

cv-00023-JLK    (W.D.    Va.   June   29,   2015).     We   grant    leave   to

proceed   in   forma    pauperis.     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     AFFIRMED




                                      2